Citation Nr: 0014148	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  99-22 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 15, 
1994, for a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from August 1944 to 
July 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a February 1998 rating action, 
with which the veteran, through his representative, expressed 
his disagreement in September 1998.  A statement of the case 
was issued in September 1999, and the appeal was perfected 
upon the receipt at the RO in November 1999 of a VA Form 9 
(Appeal to Board of Veterans Appeals).  The case was 
subsequently forwarded to the Board in Washington, DC.


REMAND

A review of the record reflects that, while the case was 
pending action at the Board, the veteran's representative 
submitted a Memorandum to the Board, dated in May 2000, in 
which he advised that the veteran had died earlier that 
month.  

As a matter of law, veterans' claims do not survive their 
deaths.  Both the U.S. Court of Appeals for Veterans Claims 
and the U.S. Court of Appeals for the Federal Circuit have 
clearly upheld the principle that, when a veteran dies, his 
claim dies with him.  Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), cert. denied, 119 S.Ct. 1249 (1999); Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996), cert. denied, 
117 S. Ct. 2478 (1997); Smith v. Brown, 10 Vet.App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  
Therefore, an appeal on the merits of any issue perfected by 
the veteran during his or her lifetime becomes moot by virtue 
of his or her death, and is dismissed by the Board for lack 
of jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 
20.1302.

It must be observed in this case, however, that official 
documentation of the veteran's death has not yet been 
associated with his claims file, and, therefore, a sufficient 
legal basis to dismiss his appeal is not present.  See 38 
C.F.R. § 3.211, specifying the types of documentary evidence 
which are required to establish death.  Nevertheless, to 
undertake a decision on the merits of the veteran's claim 
currently developed on appeal, in the face of evidence 
strongly suggesting that such action would amount to no more 
that a nullity, would be an imprudent use of resources.  
Therefore, the wiser course is to return the case to the RO 
to obtain official documentation concerning the veteran's 
death.  Assuming that documentation is obtained, action to 
close the claim may then be taken. 

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

The RO should attempt to obtain and associate with 
the claims file a copy of official records 
documenting the veteran's death.  Assuming that 
documentation is obtained, the RO should then take 
the appropriate steps to close this appeal.  In the 
event the reports of the veteran's death are 
erroneous, the claims file should be returned to 
the Board for its consideration of the claim 
perfected on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




